Citation Nr: 0803309	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  01-00 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability, to include 
abdominal scarring, stomach problems, hernia, and left-sided 
nerve damage, claimed as due to treatment for Crohn's 
Disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  This case was remanded by the Board 
in October 2003, September 2004, and March 2006 for 
additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's residual colostomy disorders were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel, or that they were due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional disability, to include abdominal scarring, stomach 
problems, hernia, and left-sided nerve damage, claimed as due 
to treatment for Crohn's Disease, have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  A letter dated in November 2004 satisfied the 
duty to notify provisions, after which the claim was 
readjudicated.  An additional letter was also provided to the 
veteran in July 2006, after which the claim was again 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records and VA medical treatment records have been 
obtained.  VA examinations and a VA medical opinion were 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The veteran contends that benefits are warranted for his 
currently diagnosed residuals of colostomy operations, under 
the provisions of 38 U.S.C.A. § 1151, due to the failure of 
VA medical personnel to provide proper treatment.  
Specifically, the veteran claims that his first colostomy 
operation in 1993 was performed improperly, requiring a 
second colostomy operation in 1996 and resulting in multiple 
residual conditions.

The medical evidence shows that the veteran has a long 
history of Crohn's Disease which resulted in the need for a 
colostomy operation in July 1993.  A second colostomy 
operation was subsequently required in October 1996.  The 
main reason give for the second operation "was the fact that 
the stoma was a loop colostomy with [a] very peculiar shape 
making fitting an appliance very difficult."  After the 
second operation, the veteran continued to experience 
multiple residual conditions which continue to the present 
day.

A September 2000 VA digestive conditions examination report 
included a physical examination.  After assessment of the 
various colostomy residuals, the examiner stated

2 major causes of incisional hernias are 
obesity and infection.  While the first 
cause is not really significant in this 
particular case, the latter certainly is.  
Crohn's disease with fairly frequent 
exacerbations [and] enterocutaneous 
fistulas may without doubt cause poor 
healing of the incision with resultant 
dehiscence of surgical margins and 
formation of an incisional hernia.

A May 2003 VA intestines examination report stated that the 
veteran's claim file was available for review.  The examiner 
stated that a surgical opinion was needed "to address [the] 
tech[n]ical aspect of Crohn's disease surgery."  After the 
diagnosis, the examiner stated that the veteran "[h]as 
residual symptoms and signs due to not unexpected sequelae of 
surgery for this difficult condition that took a particularly 
aggressive course in the [veteran] from the outset."

An August 2006 VA medical opinion from the acting chief of 
the gastroenterology section stated that

[b]ased on the review of the records, 
there is no evidence to suggest that 
additional disability is warranted.  I 
have not found convincing evidence that 
the [veteran's] disability including 
abdominal scarring, stomach problems, 
hernia and left sided nerve damage were a 
result of VA carelessness, negligence or 
similar instance of fault.  The 
[veteran's] history of Crohn's Disease 
necessitated the colostomy placement and 
the subsequent development of infections, 
dehiscence and hernia are . . . known 
complications of the colostomy placement.

A September 2006 addendum to the August 2006 VA medical 
opinion stated that the claims file had been reviewed in 
conjunction with the opinion.

While the evidence shows that the veteran has current 
diagnoses of residual colostomy disorders, there is no 
evidence that they were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel.  There are 
3 medical records which discuss whether the veteran's medical 
treatment was deficient in any manner.  The September 2000 VA 
digestive conditions examination report stated that the 
veteran's Crohn's disease may have caused his residual 
disorders.  The May 2003 VA intestines examination report 
stated that the veteran's residual colostomy disorders were 
"not unexpected sequelae of surgery for this difficult 
condition that took a particularly aggressive course in the 
[veteran] from the outset."  The August 2006 VA medical 
opinion stated that there was no evidence that the veteran's 
residual disorders "were a result of VA carelessness, 
negligence or similar instance of fault" and that the 
disorders were "known complications of the colostomy 
placement."  There is no medical evidence of record that 
provides an opinion that the veteran's residual colostomy 
disorders were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel or that they were due to an 
event not reasonably foreseeable in furnishing the veteran's 
medical treatment.

The veteran's statements alone are not sufficient to prove 
that his residual colostomy disorders were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his residual colostomy 
disorders were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel or that they were due to an 
event not reasonably foreseeable in furnishing the veteran's 
medical treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As such, the medical evidence of record does not show that 
the veteran's residual colostomy disorders were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the veteran's medical treatment.  
Accordingly, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for additional disability, to include 
abdominal scarring, stomach problems, hernia, and left-sided 
nerve damage, claimed as due to treatment for Crohn's 
Disease, are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the veteran's residual colostomy 
disorders were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel, or that they were due to an 
event not reasonably foreseeable in furnishing the veteran's 
medical treatment, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability, to include abdominal scarring, stomach problems, 
hernia, and left-sided nerve damage, claimed as due to 
treatment for Crohn's Disease, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


